OPINION — AG — **** BOARD OF EDUCATION — SERVING OF TERMS AFTER ANNEXATION **** WHERE THREE MEMBERS OF A BOARD OF EDUCATION, THROUGH ANNEXATION OF A CITY, BECOMES RESIDENTS OF THE SAME WARD ALL THREE CAN SERVE UNTIL THEIR TERMS EXPIRE. THE BOARD MEMBERS WHOSE TERM EXPIRES FIRST CANNOT FILE FOR REELECTION OR SERVE. THE BOARD MEMBERS WHOSE TERM EXPIRES SECOND CANNOT FILE FOR REELECTION OR SERVE. THE BOARD MEMBER WHOSE TERM EXPIRES LAST CAN FILE FOR REELECTION AND SERVE IF THE FACTS REMAIN THE SAME UNTIL HIS TERM EXPIRES. CITE: 70 O.S. 1969 Supp. 4-7 [70-4-7], OPINION NO. 64-199 (J. W. MONROE)